Citation Nr: 0028599	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  95-09 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a chronic acquired 
bilateral knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from January 1993 to May 
1994.

The current appeal arose from a September 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California.  The RO denied 
entitlement to service connection for a bilateral knee 
disorder, a left shoulder injury, and chest injury/chest 
pain.

In March 1997 the Board of Veterans' Appeals (Board) denied 
entitlement to service connection for a left shoulder injury 
and residuals of a chest injury/chest pain, and remanded the 
claim of entitlement to service connection for a bilateral 
knee disorder for further development and adjudicative 
actions.

In August 1998 the Board remanded the claim of entitlement to 
service connection for a bilateral knee disorder for further 
development and adjudicative actions.

In October 1999 the RO affirmed the denial of entitlement to 
service connection for a bilateral knee disorder.  

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

The claim of entitlement to service connection for a 
bilateral knee disorder is not supported by cognizable 
evidence that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
bilateral knee disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The report of general medical examination for enlistment 
conducted in April 1992 shows the clinical evaluation of the 
lower extremities was indicated to be abnormal.  

Mild genu varus was recorded.  The veteran was seen on 
several occasions with complaints of bilateral knee pain 
which was noted to be worse with walking and exercises, and 
other activities.  The February 1994 Medical Board Report 
shows retropatellar pain syndrome, bilateral, conservatively 
treated, existing prior to entrance in service, no 
significant abnormality.

The veteran filed a claim of entitlement to service 
connection for a bilateral knee disorder in June 1994.

VA conducted a special orthopedic examination of the veteran 
in August 1994.  He related that his bilateral knee problem 
began during boot camp.  The examination concluded in 
pertinent diagnoses of arthralgias of two knee joints, and 
genu varus deformity of 15 degrees in each knee joint.  

X-rays of the knees resulted in radiologic impressions of 
nonweight-bearing views showing no significant genu vara, and 
narrowing of both patellofemoral compartments raising the 
question of chondromalacia patellae.  The radiologist noted 
that the knees were otherwise unremarkable.

Medical records from a Federal facility include the report of 
a July 1997 general medical examination noting the lower 
extremities were indicated to be normal.  In May 1998 the 
veteran requested treatment for left knee strain.

An independent medical examination of the veteran for VA 
compensation purposes was conducted in August 1999.  The 
veteran reported that he began to have aching and pain in his 
knees while he was in boot camp.  The examination concluded 
in a pertinent diagnosis of moderately severe genu varus with 
internal tibial bowing with arthralgia of both knee joints.  
X-rays revealed obvious varus of both knees.  There was no 
narrowing of the patellofemoral compartments of the knees as 
had been described by radiologists who had read previous knee 
x-rays taken in 1994.  

The examiner opined that the veteran's knee problems were 
present at the time he entered service and he only became 
symptomatic with heavy use of his knees placed upon him in 
basic training.  He did not find any evidence of anatomical 
worsening of the knees from that time to the present time.  
Therefore, in his opinion the veteran's symptoms were due to 
a natural process of his deformed knees.  The examiner found 
his symptoms to be intermittent, slight, requiring only the 
occasional use of antiinflammatory or pain medications.  
There were no clear abnormalities on clinical examination of 
the knees or on x-rays, other than the obvious genu varus.

Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 2000).

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

A veteran will be presumed to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. §§ 1132, 1137 
(West 1991);  38 C.F.R. § 3.304 (2000).

The United States Court of Appeals for Veterans Claims 
(Court) has emphasized that VA's burden of proof for 
rebutting the presumption of soundness is not merely evidence 
that is "cogent and compelling," i.e., a sufficient 
showing; rather, it is evidence that is clear and 
unmistakable.  

In its decision, the Court noted that "the word 
'unmistakable' means that an item cannot be misinterpreted 
and misunderstood, i.e., it is undebatable."  Vanerson v. 
West, 12 Vet. App. 254 (1999) (quoting Webster's New World 
Dictionary 1461 (3rd Coll. Ed. 1988).

A preexisting disease or injury will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.356(a) (2000).  Green v. Derwinski, 1 Vet. 
App. 320, 322-23 (1991).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation when the pre-service disability 
underwent an increase in severity during service.  
38 U.S.C.A. § 1153 (West 1991);  38 C.F.R. § 3.306 (2000).  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  Id.

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition as contrasted to 
symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 
306-307 (1993); citing Hunt v. Derwinski, 1 Vet. App. 292 
(1991).

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The Court has held that a well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § [5107(a)]."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).



The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd 78 F.3d 604 (Fed. Cir. 1996).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (2000).





Analysis
Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  

The Board has carefully evaluated the evidence of record 
compiled by and on behalf of the veteran with respect to this 
issue and has determined that the claim of entitlement to 
service connection for a bilateral knee disorder is not well 
grounded under 38 U.S.C.A. § 5107(a).

The Board reiterates the three requirements for a well-
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service injury or disease and current disability.  See 
Caluza, supra.

As set forth above, the law presumes a veteran to be in sound 
condition when enrolled for service except as to defects, 
infirmities, or disorders noted at the time of enlistment.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  

A disorder may be shown to have preexisted service if it is 
noted at entrance into service or where clear and 
unmistakable evidence rebuts the legal presumption of sound 
condition at entrance for disorders not noted at entrance.

In the case at hand, the veteran's entrance examination 
clearly shows that he had a genu varus which was classified 
as not more than mild in degree. A presumption of soundness 
at induction cannot therefore attach in this case.  Crowe v. 
Brown, 7 Vet. App. 238, 245 (1994; Miller v. West, 11 Vet. 
App. 345 (19980; 38 C.F.R. § 3.304.

The question now becomes whether the preexisting disorder was 
aggravated in service.  Upon review of the evidence of 
record, the Board concludes that the evidentiary record does 
not show that the veteran's bilateral knee disorder diagnosed 
on service entrance examination was aggravated beyond the 
natural progression of the disease.  In this regard, the 
Board notes that the Medical Board report prior to separation 
from service contains the competent medical opinion of a 
military physician that the veteran's bilateral knee disorder 
was not aggravated by his short period of service.  

There is also of record an independent medical opinion of 
record rendered in August 1999 on examination of the veteran 
for VA compensation purposes.  The examiner acknowledged that 
the veteran denied any symptomatology in either knee prior to 
entry in service despite an active high school career with 
some participation in sports.  The examiner expressed the 
opinion that the veteran's knee problems were already present 
at the time of the veteran's entry into service, and he only 
became symptomatic with heavy use of the knees placed upon 
him in basic training.  See Miller, supra.  The examiner 
further opined quite clearly that the bilateral knee 
symptomatology was due to a natural process of his deformed 
knees.  He further stated that aside from the occasional need 
of anti-inflammatory or pain medication, there were no 
clinical abnormalities on examination to include x-rays which 
merely showed the obvious genu varus.

The record undoubtedly shows that the veteran has a current 
bilateral knee disorder.  However, the veteran has failed to 
provide medical evidence of a nexus between his current 
bilateral knee disability and military service.  There are no 
documented medical opinions or other competent evidence of 
record linking his current bilateral knee disorder to 
military service on any basis.

The veteran has consistently contended that his bilateral 
knee disability is due to service.  Regardless of the 
veteran's arguments, whether he contends that his bilateral 
knee disability originated coincident with service or was 
aggravated by such service, his own opinions and statements 
will not suffice to well grounded his claim.  


While a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion, which relates a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's bilateral knee disorder is related to a disease or 
injury incurred during service.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

The Board further finds that the veteran has not indicated 
the existence of any other evidence that has not already been 
requested and/or obtained that would well ground his claim.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

For these reasons, the Board finds that the veteran has not 
presented or identified probative medical evidence of a nexus 
between his bilateral knee disorder and service.  
Consequently, the Board concludes that the veteran's claim of 
entitlement to service connection for a bilateral knee 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).


Although the Board considered and denied the veteran's claim 
of entitlement to service connection for a bilateral knee 
disorder on a ground different from that of the RO, which 
denied the claim on the merits, the appellant has not been 
prejudiced by the decision.  This is because in assuming that 
the claim was well grounded, the RO accorded the appellant 
greater consideration than his claim in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board finds that there was no duty to assist the veteran 
in developing facts pertinent to his claim of entitlement to 
service connection for a bilateral knee disorder prior to the 
submission of a well-grounded claim.  Epps v. Gober, 126 F.3d 
1464, 1468-69 (Fed. Cir. 1997).

The veteran's representative contends that VA has expanded 
its duty to assist because it is required to fully develop a 
claim before making a decision on claims that are not well 
grounded.  In support of this contention the representative 
cites provisions of the VA Adjudication Procedure Manual M21-
1.  

The representative cites to Part III, 1.03a and Part VI, 
2.10f in support of the proposition that VA must fully 
develop a claim prior to a determination of whether a claim 
is well grounded.

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to 
the revisions to the M21-1 Manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (2000), prior to determining 
that a claim is not well grounded.  

In addition, it was more recently held that under 38 U.S.C.A. 
§ 5107(a), VA has a duty to assist only those appellants who 
have established well-grounded claims.  Epps v. Gober, 126 
F.3d 1464, 1469 (Fed. Cir. 1997).

In Morton v. West, 12 Vet. App. 477 (1999), the Court held 
that the Manual M21-1 provisions pertaining to the 
development of claims prior to a finding of well groundedness 
are interpretive, in that they do not relate to whether a 
benefit will be allowed or denied, nor do they impinge on a 
benefit or right provided by statute or regulation.

The Court found that the Manual M21-1 provisions constituted 
"administrative directions to the field containing guidance 
as to the procedures to be used in the adjudication 
process," and that the policy declarations that are contrary 
to statutes are not entitled to deference, and that in the 
absence of a well-grounded claim, VA could not undertake to 
assist a veteran in developing the facts pertinent to the 
claim.  See Morton, supra.

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well-grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 19.5 (2000).

Pursuant to Morton, the Under Secretary for Benefits issued 
VBA Letter 20-99-60 in August 1999 in which it was stated 
that, effective immediately, the provisions in M21-1, Part 
III, 1.03a and Part VI, 2.10(f) were rescinded.  It was 
also noted that there are currently no exceptions to the rule 
that VA has no duty to assist the veteran absent a well-
grounded claim.

The Board has determined, therefore, that in the absence of a 
well-grounded claim for service connection for a bilateral 
knee disorder, VA has no duty to assist the veteran in 
developing his case on this issue.  It is well to note that 
in this case, the Board did remand the veteran's case to the 
RO for the purpose of obtaining a competent medical opinion 
not only as to whether a bilateral knee disorder existed 
prior to service, but whether it was aggravated thereby.  
Miller v. West, 11 Vet. App. 345 (1998).

As the veteran's claim of entitlement to service connection 
for a bilateral knee disorder is not well grounded, the 
doctrine of reasonable doubt has no application to his claim.


ORDER

The veteran, not having submitted a well-grounded claim of 
entitlement to service connection for a bilateral knee 
disorder, the appeal is denied.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 

